Banke, Chief Judge.
1. The appellant in this case did not file his notice of appeal until 33 days following the trial court’s denial of his motion for a new trial. This court’s jurisdiction to entertain an appeal being conditional upon the proper and timely filing of such notice, and the filing of such notice being required within 30 days after the entry of an order denying a motion for new trial, it follows that the appeal must be dismissed. See OCGA § 5-6-38 (a); Westerfield v. State, 169 Ga. App. 510 (313 SE2d 768) (1984).
2. We have reviewed the record as to substantive error below and find none.

Appeal dismissed.


McMurray, P. J., and Benham, J., concur.